DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kashiwamura (JP 08127612, the attached machine translation copy is referred to hereinafter).
In claim 1, Kashiwamura claims a metallocene complex represented by formula (I):

    PNG
    media_image1.png
    285
    451
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    150
    695
    media_image2.png
    Greyscale


Based on the teaching of formula (I), one would have arrived at various metallocene analogues of dimethylsilylene(1-indenyl)(2-indenyl)zirconium dichloride with substituents on 1-indenyl and 2-indenyl rings.  For example, when 2-indenyl is replaced with the most conventional substituted 2-indenyl, 2-(1,3-dimethylindenyl), and 1-indenyl is replaced with the simplest substituted 1-indenyl, 1-(2-methylindenyl); one would come up with dimethylsilylene(1-(2-methylindenyl))(2-(1,3-dimethylindenyl)) zirconium dichloride which meet the limitations of formula (A) of the instant claims. By picking and choose the substituents on Kashiwamura’s formula (I), one can come up with all kinds of metallocene complexes including those metallocene complexes of the instant claims.
Thus, it would have been obvious to a skilled artisan at the time the invention was made to employ Kashiwamura’s teaching to provide various metallocene complexes in search for a catalyst composition with improved activity and desired selectivity since such is conventional done in the art in the absence of any showing criticality and unexpected results.
 Response to Arguments
Applicant’s arguments with respect to the rejections under 35 U.S.C. 103 of the previous Office Action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C. Lu whose telephone number is (571)272-1106. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Choi Ling Sui can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


C CAIXIA LU
Primary Examiner
Art Unit 1763



/Caixia Lu/           Primary Examiner, Art Unit 1763